1/6/2021                              Case 1:21-cv-20059-BB Document 1-3 Entered
                                                                              OCSon FLSD Docket 01/06/2021 Page 1 of 3
                                                                                  Search




                                   MIAMI-DADE COUNTY CLERK OF THE COURTS
                                   HARVEY RUVIN

                                                                            Contact Us    My Account
                                                                                                        

           CIVIL, FAMILY AND PROBATE COURTS ONLINE SYSTEM

            BACK


             JENNIFER CASTILLO ET AL VS GEOVERA SPECIALTY INSURANCE COMPANY


                                      Local Case Number:       2020-022950-CA-01                                             Filing Date:     10/23/2020

                                      State Case Number:       132020CA022950000001                                      Judicial Section:    CA09

                                  Consolidated Case No.:       N/A                                                            Case Type:      Insurance Claim

                                               Case Status:    OPEN




              Parties                                                                                                                           Total Of Parties: 3   

            Party Description             Party Name                                            Attorney Information                              Other Attorney(S)

            Plaintiff                     Castillo, Jennifer                                    B#: (Bar Number)1008053
                                                                                                N: (Attorney Name)Bucelo, Alexander L.

            Plaintiff                     Sanchez, Alain                                        B#: (Bar Number)1008053
                                                                                                N: (Attorney Name)Bucelo, Alexander L.

            Defendant                     GEOVERA SPECIALTY INSURANCE COMPANY                   B#: (Bar Number)1018529
                                                                                                N: (Attorney Name)Dison, Haley L., ESQ




              Hearing Details                                                                                                                 Total Of Hearings: 0    

            Hearing Date                       Hearing Time                    Hearing Code                Description                   Hearing Location




              Dockets                                                                                                                         Total Of Dockets: 17    

                                                                      Docket          Event
                        Number        Date            Book/Page       Entry           Type    Comments

                        16            12/17/2020                      Response to     Event
                                                                     Request for
                                                                      Admissions

                        15            12/17/2020                      Motion for      Event   Parties: Dison Haley L. ESQ; GEOVERA SPECIALTY INSURANCE COMPANY
                                                                     Extension of
                                                                      Time

                        14            12/10/2020                      Notice of       Event
                                                                     Interrogatory


                        13            12/10/2020                      Request for     Event
                                                                     Production


                        12            12/01/2020                      Answer and      Event   AMENDED
                                                                     Affirmative
                                                                      Defense
                                                                                              Parties: Dison Haley L. ESQ; GEOVERA SPECIALTY INSURANCE COMPANY             
                        11            11/23/2020                      Answer and      Event   Parties: GEOVERA SPECIALTY INSURANCE COMPANY
              
https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                                               1/3
1/6/2021                              Case 1:21-cv-20059-BB Document 1-3 Entered
                                                                              OCSon FLSD Docket 01/06/2021 Page 2 of 3
                                                                                  Search
                                                                    Affirmative
                                                                     Docket
                                                                     Defense
                                                                                        Event
                        Number        Date           Book/Page       Entry              Type        Comments




                        10            11/06/2020                     Notice of          Event       Parties: GEOVERA SPECIALTY INSURANCE COMPANY
                                                                    Appearance

                        9             10/28/2020                     Receipt:           Event       RECEIPT#:2560190 AMT PAID:$10.00 NAME:BUCELO, ALEXANDER L. COLE,
                                                                                                    SCOTT & KISSANE, P.A. 9150 SOUTH DADELAND BL MIAMI FL 33256
                                                                                                    COMMENT: ALLOCATION CODE QUANTITY UNIT AMOUNT 3139-
                                                                                                    SUMMONS ISSUE FEE 1 $10.00 $10.00 TENDER TYPE:E-FILING ACH

                                      10/27/2020                     20 Day             Service
                                                                     Summons
                                                                     Issued

                        8             10/27/2020                     ESummons           Event       Parties: GEOVERA SPECIALTY INSURANCE COMPANY
                                                                    20 Day
                                                                     Issued

                        7             10/27/2020                     (M) 20 Day         Event
                                                                    (C)
                                                                     Summons
                                                                     (Sub)
                                                                     Received

                        6             10/27/2020                     Receipt:           Event       RECEIPT#:2580062 AMT PAID:$401.00 NAME:BUCELO, ALEXANDER L.
                                                                                                    COLE, SCOTT & KISSANE, P.A. 9150 SOUTH DADELAND BL MIAMI FL
                                                                                                    33256 COMMENT: ALLOCATION CODE QUANTITY UNIT AMOUNT 3100-
                                                                                                    CIRCUIT FILING FEE 1 $401.00 $401.00 TENDER TYPE:E-FILING ACH

                        5             10/23/2020                     Request for        Event
                                                                    Production

                        4             10/23/2020                     Request for        Event
                                                                    Admissions

                        3             10/23/2020                     Notice of          Event
                                                                    Interrogatory

                        2             10/23/2020                     Complaint          Event
                

                        1             10/23/2020                     Civil Cover        Event
                                                                    Sheet -
                                                                     Claim
                                                                     Amount




             BACK
           Please be advised:

           The Clerk’s Office makes every effort to ensure the accuracy of the following information; however it makes no warranties or representations whatsoever regarding the
           completeness, accuracy, or timeliness of such information and data. Information on this website has been posted with the intent that it be readily available for personal
           and public non-commercial (educational) use and to provide the public with direct online access to information in the Miami-Dade Clerk’s Office information systems.
           Other than making limited copies of this website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website, including the
           contents thereof, in any form or by any means, or store it in any information storage and retrieval system, without prior written permission from the Miami-Dade Clerk’s
           Office.

           If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that which you may use for personal use, as defined
           above, visit our Web API Services. You can review the complete Miami-Dade County Disclaimer



                                                                                            General
                                                                                         Online Case Home


                                                                                   Civil / Family Courts Information

                                                                                                  Login



                                                                                    Help and Support                                                                             
                                                                                            Clerk's Home

https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                                                       2/3
1/6/2021                              Case 1:21-cv-20059-BB Document 1-3 Entered
                                                                              OCSon FLSD Docket 01/06/2021 Page 3 of 3
                                                                                  Search

                                                                             Privacy Statement

                                                                                ADA Notice


                                                                                 Disclaimer

                                                                                 Contact Us


                                                                                 About Us




                                                                       HARVEY RUVIN
                                                                         Miami-Dade County
                                                                          Clerk of the Courts

                                                                         73 W. Flagler Street
                                                                         Miami, Florida 33130

                                                                             305-275-1155


                                                             ©2021 Clerk of the Courts. All rights reserved.




                                                                                                                         

https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                             3/3
